DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/044,774
This Office Action is responsive to the amended claims of March 17, 2022.
Claims 1-23 have been examined on the merits.  Claims 3, 7, 10-11, 14, and 19-21 are currently amended.  Claims 1-2, 4, and 6 are original.  Claims 5, 8-9, 12-13, and 15-18 are previously presented.  Claims 22-23 are new.
Priority
Applicants identify the instant application, Serial #:  17/044,774, filed 10/01/2020, as a national stage entry of PCT/EP2019/058432, International Filing Date: 04/03/2019, which claims foreign priority to European Patent Office application:  18305407.1, filed 04/06/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date for instant base claim 1 and new base claims 22-23 is the International Filing Date of April 3, 2019, as the “L” in instant base claims 1 and 22-23 contains the embodiment “CH3-COO-“ which is not found by structure or name in the foreign priority application.  This point was first made in the previous Office Action (see paragraph 13 on page 4).
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 49-50 and 74). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
This was previously a matter of objection (see paragraph 17 in previous Office Action).
Oath/Declaration
Applicants are currently missing an Oath/Declaration.  Please provide an Oath/Declaration no later than the date the issue fee payment is due to avoid abandonment of this application.  See MPEP 1303.
This was previously a matter of objection (see paragraph 18 in previous Office Action).
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 17, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/17/2022.
Applicants revised claims 10-11 making proper use of subscripts to match R1, R2, and R3 of base claim 1.  This renders moot the objection of paragraph 19 (previous Office Action).
Applicants revised claim 19 getting rid of the product-by-process language thereby rendering moot the objection against claim 19 (see paragraph 20 in previous Office Action).
Applicants revised claims 20-21 getting rid of the product-by-process language thereby rendering moot the objection against these claims (see paragraphs 21-22 in previous Office Action).
Applicants revised claim 3 by deleting the various compounds in the 112(d) rejection of claim 3 (paragraphs 25-26 of previous Office Action) thereby rendering moot this rejection.
Applicants revised claim 7 by deleting the various compounds in the 112(d) rejection of claim 7 (paragraph 27 of previous Office Action) thereby rendering moot this rejection.
Applicants revised claims 14-16 by deleting the compound in the 112(d) rejection of claim 14 (paragraph 28 of previous Office Action) thereby rendering moot this rejection.
Response to Amendment
Claim Objections
Claim 1 is objected to for containing a preposition “with” at the end of the line:  
    PNG
    media_image1.png
    129
    1189
    media_image1.png
    Greyscale
 (seen on page 5 of claim-set).  Don’t Applicants mean to have “with” in between “substituted” and “-C(=S)-NR35R36”?  Please correct this claim (claim 1) and base claims 4 and 22-23 where a similar disjointed “with” can be seen hanging at the end of a line.
Claims 2-21 are similarly objected to as these claims refer back to base claim 1, but do not remedy the rationale underpinning the objection of claim 1.
Applicants are cautioned that revising the claims to overcome this objection could affect whether dependent claim 5 (and perhaps other dependent claims) further limit the base claims.  Please carefully read each claimed limitation in each claim and then make sure dependent claims properly further limit the revised base claims to avoid new (112(d)) rejections in After Final.
Claim 14 is objected to as the compounds are missing commas separating one compound in the list from other compounds AND the claim is missing an -- or -- between the last two compounds of the list.
The claims 15-16 are similarly objected to as these claims refer back to claim 14 but fails to remedy the rationale underpinning the objection against claim 14.
Claim 22 is objected to as the illustration of formula I and II and the ligand are of poor resolution.  Please replace these illustrations with illustrations of higher quality resolution to render moot this objection.
Claim 23 is objected to as the illustration of formula I and II and the ligand are of poor resolution.  Please replace these illustrations with illustrations of higher quality resolution to render moot this objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " 
    PNG
    media_image2.png
    206
    256
    media_image2.png
    Greyscale
".  There is insufficient antecedent basis for the double bond (see arrow) at the locale corresponding to “E” in the claims 1 or 3.
The compound, above, renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite).  As drafted, the double bond (see arrow) at the “E” locale is not permitted by genus formula IV of base claim 1 and thus lacks antecedent basis to genus formula IV of base claim 1.
Please delete this double bond to render moot this rejection.  As you are revising the compound, above, please replace it with an illustration of better/improved resolution (no grainy illustrations).
	This rejection is properly made FINAL as it is due to Applicants’ claim amendments trying to render moot the 112d rejection (see paragraph 26) made in the previous Office Action.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 3 recites the limitation " 
    PNG
    media_image2.png
    206
    256
    media_image2.png
    Greyscale
".  However, this limitation does not permit claim 3 to properly further limit base claim 1.  
The compound, above, contains the double bond (see arrow) at the “E” locale, which is not permitted by genus formula IV of base claim 1.  Thus, claim 3 does not further limit base claim 1.
Please delete this double bond to render moot this rejection.  As you are revising the compound, above, please replace it with an illustration of better/improved resolution (no grainy illustrations).
	This rejection is properly made FINAL as it is due to Applicants’ claim amendments trying to render moot the 112d rejection (see paragraph 26) made in the previous Office Action.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 1-2 and 4-23 are objected to for the reasons stated within the “Claim Objections” section, above.
Claim 3 is not presently allowable as written.
Base claims 1 and 22-23 are free of the prior art for the rationale stated within the paragraphs 31-34 of the previous Office Action.
Furthermore, the reference DESTRO (Destro, Gianluca, et al.  “Dynamic Carbon Isotope Exchange of Pharmaceuticals with Labeled CO2.”  J. Am. Chem. Soc. (2019), Vol. 141, pp. 780-784), discloses the reaction scheme:    
    PNG
    media_image3.png
    150
    630
    media_image3.png
    Greyscale
  (see Figure 2 on page 781), wherein a carboxyl group according to instant genus formula II wherein R1, R2, and R3 form together with the carbon atom to which they are linked an aryl, which is NO2-substituted; M1 (reactants side) is Cs and M1 (product side) is H; a 13C isotope is then reacted with said compound of formula II; said reaction occurs in the presence of a catalyst system comprising an inorganic salt of formula III wherein M2 is Cu; m is 1; L is Br; and L1:  
    PNG
    media_image4.png
    144
    208
    media_image4.png
    Greyscale
 of Figure 2, above, is a ligand of genus formula IV:  wherein E is -C(R13R14), wherein R13 is H and R14 is -CN; n is 0; Z is O; X is N; n’ is 0; R5 is H; R12 is H; R6 is H; R11 is H; p is 1; R7 is H; R8 is H; R9 is H; R13 is phenyl; and R10 is phenyl.
However, DESTRO is a close art and not a prior art reference since it has different values for M1 (Cesium on reactants side versus hydrogen on products side).  This is contra to the process of instant claims 1 and 22-23 as drafted which requires the same moiety for the reactant’s M1 as the product’s M1.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of DESTRO to arrive at the instant invention without running afoul of hindsight reasoning.
A search for art against base claims 1 and 22-23 did not retrieve any prior art or double patent references.  See Expert-/STIC-Conducted “SEARCH 6” (STN search conducted in Registry, HCaplus, and Casreact databases) enclosed in search notes.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625